                                                                                                                    J


                                                                                           •J .0. L I .j i J■»IC 1 oOdti !
                                                                                                - A'-,         ■ A : !   n! \'
                                                                                                w.-'% i '\i     /-Vi i     1
                IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                                    S^AH DIVISION                                                                  PHi2= i2
LEONARDO LEVETTE MCMILLAR,                                                                ItiM
                                                                                                    rulST. Or GA.

        Movant,


V .                                                               CASE NOS.        CV418-259
                                                                                   CR412-017
UNITED STATES OF AMERICA,


        Respondent.



                                           ORDER


        Before      the   Court       is     the      Magistrate            Judge's       Report          and

Recommendation            (Doc.      26) ,       to    which           objections         have           been

filed     (Doc.      27) .        After    a     careful          de    novo       review       of        the

record,       the    Court         concludes          that        Movant's        objections              are

without       merit.      Accordingly,             the       Report         and    Recommendation

is    ADOPTED       as    the       Court's           opinion          in    this     case.         As         a

result,       the    Government's              motion        to     dismiss         (Doc.       18)           is

GRANTED       and   Movant's         28    U.S.C.        §    2255      Petition          is    DENIED.

In    addition,        Movant        is    not     entitled            to    a    Certificate                 of

Appealability,            rendering            moot      any       request          for    in       forma

pauperis       status        on    appeal.       The     Clerk of           Court     is       DIRECTED

to    close   this     case.


        In the report and recommendation,                               the Magistrate Judge

recommends dismissal                of Movant's              28    U.S.C.         § 2255 petition

both as untimely and on the merits.                                (Doc.      26 at 8. )         In his
objections, Movant continues to argue that the petition is

timely because "the one year time limit under the AEDPA has

not yet even begun to run, because it would run only from

the Government's disclosure to [Movant], which it has                                 yet

to do" (Doc. 27 at 5-6) and that the Government "had a duty

to   disclose     Brady information                pre-plea" due        to   its    open

file policy and the Court's local rule (Id. at 10).

       Even     assuming         arguendo         that   Movant's       petition      is

timely, Movant has failed to raise any meritorious argument

that    extricates       him     from       his    voluntary     plea      of     guilty.

Movant    continues         to   argue      that    he   is   entitled       to   relief

because the lead prosecutor and case agent engaged in an

extramarital           affair      during          the    time       Movant        faced

prosecution. However, the Magistrate Judge is correct that

the Government is not required to disclose this information

prior to the entry of a guilty plea. See United States v.

Ruiz,    536    U.S.    622,     633    (2002)      {"[TJhe    Constitution          does

not require the Government to disclose material impeachment

evidence prior to entering a plea agreement with a criminal

defendant.").         The    Supreme        Court    stated    that "impeachment

information      is     special     in      relation     to   the    fairness       of a

trial,    not    in     respect        to    whether      a   plea    is     voluntary

('knowing,'      'intelligent,'              and    'sufficient[ly]          aware')."

Id. at 629 (emphases in original).
       By pleading guilty, a defendant waives the right to a

fair     trial    and        the     concomitant             right      to     exculpatory

impeachment      material.         See     Id.       While    such      information         may

have     made    Movant       "more        aware       .     .    .     of     the      likely

consequences      of    a     plea,       waiver,      or     decision, . . .               the

Constitution does not require the prosecutor to share all

useful    information         with       the    defendant." Id.           Moreover,         the

record    clearly       indicates              that    Movant         "[had]      not     been

coerced    or influenced to offer to                       plead       guilty; that the

plea [was] made voluntarily with an                           understanding           of the

charges and the consequences of the plea." (CR412-017, Doc.

77 at 26:23-27:7.) Additionally, during the plea colloquy,

Movant    stated,       in    his        own     words,      the       conduct       that    he

engaged    in    that       supported          his    plea       of    guilty.       (Id.    at

31:20-32:15.)      Movant          has    failed      to     raise      any    meritorious

argument that       extricates            him     from      his       voluntary      plea    of

guilty.

       SO ORDERED this -J                day of August 2019.


                                                WILLIAM T. MOORE, JR.
                                                UNITED STATES DISTRICT               COURT
                                                SOUTHERN      DISTRICT OF GEORGIA
